Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebich (US Pat. 4,851,625).
Regarding claim 1, Liebich teaches a switch device comprising: a housing member (1, 2),  5an operation member (17, 32) accommodated in the housing member and capable of being pushed in a pushing direction (the operation member is movable in horizontal and downward or upward directions); and an urging member 19 that urges the operation member in an urging direction opposite to the pushing direction (the spring 19 is urging the operation member in an upward or vertical direction), wherein the housing member includes a regulating portion 33 (left side) 10that regulates movement of the operation member in the opposite direction, the operation member includes a portion 34 (left side) to be regulated that abuts on the regulating portion, the housing member and the portion to be regulated are once apart from each other before the portion to be regulated abuts on the regulating portion of the housing member (as shown in figure 1, the housing member and the portion to be regulated 34 “left side” are 
Regarding claim 7, Liebich teaches the switch device wherein after the housing member (1, 2) and the portion 34 to be regulated are apart from one another, the portion to be regulated abuts on the regulating portion due to an urging force of the urging member (Fig. 1 and col. 5, lines 60-65).
Regarding claim 8, Liebich teaches the switch device wherein the urging direction (upward) is opposite to the pushing direction (downward) (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liebich in view of Tai (US Pat. 6,333,479).
Regarding claim 2, Liebich teaches the switch device wherein the regulating portion is formed by a 20receiving portion (protrusion 33 defines a receiving portion) extending in the pushing direction, the portion to be regulated is formed by a protrusion 
Regarding claim 3, Liebich teaches the switch device wherein when assuming the pushing direction as a standard direction, a tilt angle regarding the standard direction of a first slope formed at a portion of the receiving 30portion abutting on the protrusion is different from a tilt angle regarding the standard direction of a second slope formed at a portion of the protrusion abutting on the receiving portion (the groove formed by the protrusion 33 has a different slope than the protrusion 34, see Fig. 1).  
Regarding claim 5, Liebich teaches the switch device wherein the receiving portion has a higher flexibility than the protrusion (the receiving portion 33 is formed on the resilient or flexible wall 30, see col. 5, lines 65-67).  
Regarding claim 6, Liebich teaches the switch device wherein the receiving portion is formed at an opening (the opening defining by the protrusion 33 and the wall 30) formed on a side surface of the housing member 1, and the protrusion 34 protrudes from an outer peripheral surface of the operation member 17 toward the opening (Fig. 1).
Allowable Subject Matter
Claim 4 is allowed. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.